DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
In line 2 of parag. [0005], “multiple personal”  should be replaced with --multiple personnel--.
In line 1 of parag. [0016], “FIG. 7-10”  should be replaced with --FIGS. 7-10--.

Drawings
The drawings are objected to for the following informalities:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first configuration” of claim 9 (in which the anchor component is secured to an outer surface of the second mesh panel) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claim 4 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 4:  the final clause of claim 4 should be amended to read --wherein the razor wire is retained on the wire support when the razor wire is in the compressed configuration--.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5-6, 10-11, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN 208847033; a copy of which was provided by Applicant with the IDS filed 28 August 2020; a machine-generated English translation is also attached herewith as an appendix).
	Re Claim 1:  Zhao discloses a razor wire rapid deployment unit (RDU), comprising: 
an enclosure (see Fig. 2) having a first section (1) coupleable with a second section (2), the enclosure defining an interior area (see Fig. 1); and 
a razor wire (3; Fig. 1; also see barbs 9 in Fig. 5) disposed within the interior area of the enclosure, a first end of the razor wire directly coupled to the first section (1), and a second end of the razor wire directly coupled to the second section (2), 
wherein the first and second sections (1, 2) of the enclosure are separable from one another to deploy the razor wire from a compressed configuration (Fig. 2) to an expanded configuration (Fig. 1).
Re Claim 5:  Zhao discloses a razor wire RDU, further comprising a transport frame (comprising the back surface and lower portion of cylinder 1; see annotated portion of Fig. 1 below) directly coupled to an exterior surface of the first section (1) of the enclosure, the transport frame comprising: 
a base frame (see below) coupled to a lower portion of the first section (1) of the enclosure, wherein a set of wheels (4) is coupled to the base frame; and 

Re Claim 6:  Zhao discloses a razor wire RDU, wherein the main frame (see below) extends above (at the raised rim; see below) the upper portion of the first section (1) of the enclosure.

    PNG
    media_image1.png
    413
    498
    media_image1.png
    Greyscale

	Re Claim 10:  Zhao discloses a razor wire RDU, further comprising one or more fasteners (701, 702, 703; Fig. 6) for securing the first and second sections (1, 2) of the enclosure together.
Re Claim 11:  Zhao discloses an assembly, comprising: 
an enclosure (see Fig. 2) having a first section (1) coupleable with a second section (2); and 
a concertina razor wire (3; Fig. 1; also see barbs 9 in Fig. 5) housed within an interior area (see Fig. 10) of the enclosure, wherein a first end of the concertina razor wire is directly 
Re Claim 15:  Zhao discloses a razor wire RDU, further comprising a transport frame (comprising the back surface and lower portion of cylinder 1; see annotated portion of Fig. 1 above) directly coupled to an exterior surface of the first section (1) of the enclosure, the transport frame comprising: 
a base frame (see above) coupled to a lower portion of the first section (1) of the enclosure, wherein a set of wheels (4) is coupled to the base frame; and 
a main frame (the base surface that includes the handle 6; see below) coupled to the base frame, the main frame extending vertically between the lower portion and an upper portion of the first section (1) of the enclosure.
Re Claim 17:  Zhao discloses a method of deploying a razor wire (3; Fig. 1; also see barbs 9 in Fig. 5), comprising: 
providing an enclosure (see Fig. 2) having a first section (1) coupleable with a second section (2), the enclosure defining an interior area (see Fig. 1) therein; 
housing the razor wire (3) within the interior area of the enclosure, wherein a first end of the razor wire is directly coupled to the first section (1), and wherein a second end of the razor wire is directly coupled to the second section (2); and 
moving the first and second sections (1, 2) relative to one another to expand (see Fig. 1) or compress (see Fig. 2) the razor wire.
Re Claim 18:  Zhao discloses a method, further comprising: 
securing the second section (2) in place; and 
separating the first section (1) away from the second section to expand the razor wire (3; see Fig. 1; see paragraph [0028] of the attached translation).
Claims 1, 11, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furus (US Patent Application Publication 2013/0327666 to Fürus et al.).
	Re Claim 1:  Furus discloses a razor wire rapid deployment unit (RDU), comprising: 
an enclosure (100; Fig. 2) having a first section (110) coupleable with a second section (115), the enclosure defining an interior area; and 
a razor wire (101) disposed within the interior area of the enclosure, a first end (102) of the razor wire directly coupled to the first section (110), and a second end (103) of the razor wire directly coupled to the second section (115), 
wherein the first and second sections (110, 115) of the enclosure are separable from one another to deploy the razor wire from a compressed configuration (Fig. 1) to an expanded configuration (Fig. 3).
Re Claim 11:  Furus discloses an assembly, comprising: 
an enclosure (100; Fig. 2) having a first section (110) coupleable with a second section (115); and 
a concertina razor wire (100) housed within an interior area of the enclosure, wherein a first end (102) of the concertina razor wire is directly coupled to the first section (110), wherein a second end (103) of the concertina razor wire is directly coupled to the second section (115), and wherein the first and second sections of the enclosure are separable from one another to expand (see Fig. 3) and compress (see Fig. 1) the concertina razor wire.
Re Claim 17:  Furus discloses a method of deploying a razor wire (101), comprising: 
providing an enclosure (100; Fig. 1) having a first section (115) coupleable with a second section (110), the enclosure defining an interior area therein; 
housing the razor wire (101) within the interior area of the enclosure, wherein a first end (103) of the razor wire is directly coupled to the first section (115), and wherein a second end (102) of the razor wire is directly coupled to the second section (110); and 

Re Claim 18:  Furus discloses a method, further comprising: 
securing the second section (110) in place; and 
separating the first section (115) away from the second section to expand the razor wire (101; see Fig. 3).
Re Claim 19:  Furus discloses a method, further comprising securing the second section (110; specifically, lower half shell 110b; Fig. 4a) in place using an anchor component (110A; Fig. 4a) rotatably coupled to the second section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-9, 12, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 208847033), as applied to claims 1, 5-6, 10-11, 15, and 17-18 above, and further in view of Masserant (US Patent 10,458,146).
Re Claims 2 and 12:  Zhao, as discussed for claims 1 and 11 above, discloses a razor wire RDU/assembly as claimed, and further wherein the first section (1) comprising: a first outer frame (the outer cylindrical portion of the first section 1); and a first panel (the back cover, including handle 6; Fig. 1) extending across the first outer frame, wherein the first end of the razor wire (3) is directly coupled to the first panel.
Zhao fails to explicitly disclose wherein the first panel is a mesh panel.
Masserant teaches the use of a razor wire rapid deployment unit comprising a panel (face 20; Fig. 5) configured to be secured directly to a razor wire (30; Fig. 4), and further wherein the panel is a mesh panel, for the purpose of providing a lightweight support for the razor wire that can be rapidly deployed.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of  Zhao such that the first panel is a mesh panel, as taught by Masserant, for the purpose of providing a lightweight support for the razor wire that can be rapidly deployed.
Re Claim 7:  Zhao, as discussed for claim 1 above, discloses a razor wire RDU as claimed, and further wherein the second section (2) comprising: a second outer frame (the outer cylindrical portion of second section 2); and a second panel (the back surface closing the second cylindrical section 2) extending across the second outer frame, wherein the second end of the razor wire (3) is directly coupled to the second panel..
Zhao fails to explicitly disclose wherein the second panel is a mesh panel.
Masserant teaches the use of a razor wire rapid deployment unit comprising a panel (face 20; Fig. 5) configured to be secured directly to a razor wire (30; Fig. 4), and further wherein the panel is a mesh panel, for the purpose of providing a lightweight support for the razor wire that can be rapidly deployed.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of  Zhao such that the second panel is a mesh panel, as taught by Masserant, for the purpose of providing a lightweight support for the razor wire that can be rapidly deployed.
Re Claims 8 and 9:  Zhao, as discussed for claim 1 above, discloses a razor wire RDU significantly as claimed except it does not explicitly disclose further comprising an anchor component rotatably coupled to the second outer frame, the anchor component securable within a ground surface (as is required by claim 8); and wherein the anchor component is secured to claim 8).
Masserant teaches the use of a razor wire rapid deployment unit comprising a frame with a mesh panel (first face 20; Fig. 5) configured to be secured directly to a razor wire (30; Fig. 4), and further comprising an anchor component (comprising second face 18 and retention stake 32; Fig. 4) rotatably coupled to the frame (20), the anchor component securable within a ground surface (42); and wherein the anchor component is secured to an outer surface of the mesh panel (20) in a first configuration (see Figs. 9A and 9B), and wherein the anchor component extends away from the mesh panel in a second configuration (see Fig. 4), for the purpose of securely retaining the razor wire rapid deployment unit in position once deployed.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Zhou such that it further comprises an anchor component rotatably coupled to the second outer frame, the anchor component securable within a ground surface (as is required by claim 8); and wherein the anchor component is secured to an outer surface of the second mesh panel in a first configuration, and wherein the anchor component extends away from the second mesh panel in a second configuration (as is required by claim 8), as taught by Masserant, for the purpose of securely retaining the razor wire rapid deployment unit in position once deployed.
Re Claim 16:  Zhao, as discussed for claim 11 above, discloses an assembly as claimed, and further wherein the second section (2) comprising: a second outer frame (the outer cylindrical portion of the second section 2); and a second panel (the back surface closing the second cylindrical section 2) extending across the second outer frame, wherein the second end of the concertina razor wire is directly coupled to the second panel.
Zhao fails to explicitly disclose an anchor component rotatably coupled to the second outer frame, and wherein second panel is a mesh panel.
Masserant teaches the use of an assembly comprising a frame with a mesh panel (first face 20; Fig. 5) configured to be secured directly to a razor wire (30; Fig. 4), and further comprising an anchor component (comprising second face 18 and retention stake 32; Fig. 4) rotatably coupled to the frame (20), and further wherein the panel is a mesh panel, for the purpose of providing a lightweight support for the razor wire that can be rapidly deployed.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of  Zhao such that it comprises an anchor component rotatably coupled to the second outer frame, and wherein second panel is a mesh panel, as taught by Masserant, for the purpose of providing a lightweight support for the razor wire that can be rapidly deployed.
Re Claim 19:  Zhao, as discussed for claim 18 above, discloses a method as claimed except it does not explicitly disclose securing the second section in place using an anchor component rotatably coupled to the second section. 
Masserant teaches the use of a method for deploying a razor wire comprising providing a section (first face 20; Fig. 5), and further comprising securing the section in place using an anchor component (comprising second face 18 and retention stake 32; Fig. 4) rotatably coupled to the section, for the purpose of securely retaining the razor wire rapid deployment unit in position once deployed.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Zhao such that it further comprises securing the second section in place using an anchor component rotatably coupled to the second section, as taught by Masserant, for the purpose of securely retaining the razor wire rapid deployment unit in position once deployed.
Re Claim 20:  Zhao, as discussed for claim 17 above, discloses a method as claimed, and further comprising coupling the first end of the razor wire (3) to a first panel (the back cover, including handle 6; Fig. 1) extending across the first section (the cylindrical outer portion of first 
Zhao fails to explicitly disclose wherein the first panel and second panels are mesh panels.
Masserant teaches the use of a razor wire rapid deployment unit comprising a panel (face 20; Fig. 5) configured to be secured directly to a razor wire (30; Fig. 4), and further wherein the panel is a mesh panel, for the purpose of providing a lightweight support for the razor wire that can be rapidly deployed.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of  Zhao such that the first panel and second panels are mesh panels, as taught by Masserant, for the purpose of providing a lightweight support for the razor wire that can be rapidly deployed.

Claims 2-4, 7, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Furus (US Patent Application Publication 2013/0327666 to Fürus et al.), as applied to claims 1, 11, and 17-19 above, and further in view of Masserant (US Patent 10,458,146).
Re Claims 2 and 12:  Furus, as discussed for claims 1 and 11 above, discloses a razor wire RDU/assembly as claimed, and further wherein the first section (110) comprising: a first outer frame (the outer cylindrical portion of the first section 110); and a first panel (the back cover portion where first end 102 of the barbed wire 101 is attached; see Fig. 1) extending across the first outer frame, wherein the first end (102) of the razor wire (101) is directly coupled to the first panel.
Furus fails to explicitly disclose wherein the first panel is a mesh panel.
Masserant teaches the use of a razor wire rapid deployment unit comprising a panel (face 20; Fig. 5) configured to be secured directly to a razor wire (30; Fig. 4), and further wherein the panel is a mesh panel, for the purpose of providing a lightweight support for the razor wire that can be rapidly deployed.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of  Furus such that the first panel is a mesh panel, as taught by Masserant, for the purpose of providing a lightweight support for the razor wire that can be rapidly deployed.
Re Claims 3 and 13:  Furus, modified in view of Masserant above, discloses a razor wire RDU/assembly as claimed, and further wherein the first section (110) further comprising a receptacle (111; Fig. 1) extending through the first mesh panel and into the interior area of the enclosure.
Re Claims 4 and 14:  Furus, modified in view of Masserant above, discloses a razor wire RDU/assembly as claimed, and further comprising a wire support (centring means “ZT”; see Fig. 15) extending from the first mesh panel (the back cover of section 110 wherein first end 102 of the barbed wire 101 is attached), wherein the razor wire (101) is retained on the wire support (ZT) when the razor wire in the compressed configuration.
Re Claim 7:  Furus, as discussed for claim 1 above, discloses a razor wire RDU as claimed, and further wherein the second section (115; Fig. 1) comprising: a second outer frame (the outer cylindrical portion of second section 115); and a second panel (the back surface closing the second section 115, where the second end 103 of the barbed wire 101 is attached) extending across the second outer frame, wherein the second end (103) of the razor wire (101) is directly coupled to the second panel..
Furus fails to explicitly disclose wherein the second panel is a mesh panel.
Masserant teaches the use of a razor wire rapid deployment unit comprising a panel (face 20; Fig. 5) configured to be secured directly to a razor wire (30; Fig. 4), and further 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of  Furus such that the second panel is a mesh panel, as taught by Masserant, for the purpose of providing a lightweight support for the razor wire that can be rapidly deployed.
Re Claim 20:  Furus, as discussed for claim 17 above, discloses a method as claimed, and further comprising coupling the first end (103) of the razor wire (101) to a first panel (the back cover of section 115 where first end 103 of the barbed wire 101 is attached; Fig. 1) extending across the first section (the cylindrical outer portion of first section 115), and coupling the second end (102) of the razor wire (101) to a second panel (the back cover of section 110 where second end 102 of the barbed wire 101 is attached; Fig. 1) extending across the second section (the cylindrical outer portion of second section 110).
Furus fails to explicitly disclose wherein the first panel and second panels are mesh panels.
Masserant teaches the use of a razor wire rapid deployment unit comprising a panel (face 20; Fig. 5) configured to be secured directly to a razor wire (30; Fig. 4), and further wherein the panel is a mesh panel, for the purpose of providing a lightweight support for the razor wire that can be rapidly deployed.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of  Furus such that the first panel and second panels are mesh panels, as taught by Masserant, for the purpose of providing a lightweight support for the razor wire that can be rapidly deployed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678